Appeal from a judgment of the Supreme Court at Special Term, entered May 23, 1974 in Clinton County, which dismissed, without a hearing, petitioner’s application in a proceeding pursuant to CPLR article 78. Special Term correctly dismissed the petition on the ground that there was mo indication that petitioner had taken his grievance to the Commissioner of Correction and thus had not exhausted his possible administrative remedies (CPLR 7801, subd. 1). As did Special Term, we do not reach the merits of petitioner’s petition. Judgment affirmed, without costs. Herlihy, P. J., Cooke, Kane, Main and Reynolds, JJ., concur.